Citation Nr: 0328600	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bronchial asthma from February 20, 1996, to 
September 11, 2001.

2.  Entitlement to an increased evaluation in excess of 60 
percent for bronchial asthma on and after September 12, 2001.

3.  Entitlement to an increased evaluation in excess of 10 
percent for headaches, post-traumatic, including organic 
affective disorder (with dysthymia secondary to brain 
trauma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active military duty from October 1979 
to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office in 
San Juan, Puerto Rico (RO), in which the RO denied the 
veteran's claims for an increased evaluation for headaches, 
post-traumatic, with dysthymic disorder, evaluated as 10 
percent disabling; and bronchial asthma, evaluated at 30 
percent.  In addition, entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) was denied.  The veteran filed a notice 
of disagreement (NOD) with the RO's determination for the 
three claims.  A statement of the case (SOC) was issued in 
December 1996, which continued to deny the claims.  A 
substantive appeal (on VA Form 9) was filed in July 1997.

Also in July 1997, the veteran withdrew his request for a 
personal hearing, which was scheduled to be held that same 
month.  

In October 1997 the RO granted service connection for partial 
complex seizures, uncontrolled, with an evaluation of 40 
percent effective June 29, 1997.  In a November 2001 rating 
decision, the RO granted an increased evaluation for the 
service-connected seizure disability to 60 percent, effective 
June 29, 1997.  The veteran has not filed an NOD as to the 
RO's determination, and this claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).

In addition, in the rating decision of November 2001 the RO 
increased the veteran's disability evaluation for his 
service-connected bronchial asthma to 60 percent.  However, 
as that grant does not represent a total grant of the benefit 
sought on appeal, the claim for an increased evaluation for 
bronchial asthma remains on appeal before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Further, in the November 2001 rating decision, the RO granted 
entitlement to a TDIU, effective June 29, 1997.  In this 
case, that was a full grant of the benefit sought.  If the 
veteran disagrees with the effective date assigned he must 
submit an NOD to the RO.  This claim is not considered part 
of the current appellate review.  See Grantham, supra. 


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The statute also revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Court further 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, supra at 1348 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this case, with regard to the issue of entitlement to an 
increased evaluation for bronchial asthma, the RO has 
considered whether any additional notification or development 
action was required under the VCAA, and informed the veteran 
in an April 2003 letter.  The letter informed the veteran of 
what evidence is necessary to establish entitlement, what VA 
has already done to help with the claim, what information or 
evidence VA will obtain, what information or evidence VA 
still needs, and what the veteran can do to help with his 
claim.  The letter also requested that he submit any 
additional information or evidence within 30 days of the date 
of the letter.  As noted above, the Federal Circuit has held 
that the 30-day period provided to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the issue of entitlement 
to an increased evaluation for bronchial asthma is remanded 
for the RO to inform the veteran that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  In the event another judicial 
interpretation or legislative amendment is forthcoming, the 
RO will follow that guidance.

Moreover, the Board believes that a comprehensive VA 
pulmonary examination would aid in deciding whether the 
veteran's bronchial asthma disability warrants an increased 
evaluation.  The veteran underwent a VA respiratory 
examination in March 2000.  At that time, it was indicated 
that he had asthma attacks, which occurred on a daily basis, 
which, if supported by the evidence, may suggest severity 
sufficient to grant the benefit sought.  VA outpatient and 
emergency room treatment reports dated intermittently from 
October 1996 to October 2001 show that the veteran was, on 
occasion, treated for an exacerbation of his bronchial 
asthma.  There appear, however, to be no VA treatment records 
on file since October 2001, and any such records of treatment 
after October 2001 must be obtained.  In addition, a document 
on file, which shows a history of the veteran's medication, 
indicates that he was consistently provided medication for 
bronchial asthma.  

Also, in March 2000 the veteran underwent a pulmonary 
function test (PFT).  The PFT report shows that he was unable 
to complete the PFT due to severe shortness of breath and 
bilateral wheezing.  However Albuterol was given via a small-
volume nebulizer for a post bronchodilator FVC test.  The 
Board has carefully considered the PFT in relation to 
applicable  regulations, and finds that the PFT results in 
terms of the percentage predicated for FEV-1 or FEV1/FVC is 
essential in making a determination.  Since the veteran 
failed to complete the PFT, he must be re-tested.

While the veteran's claim was pending, the criteria for 
rating bronchial asthma changed.  Under the "old" rating 
criteria, a 30 percent evaluation required moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only 10 to 14-day intervals), with moderate 
dyspnea on exertion between attacks; a 60 percent rating 
required severe bronchial asthma manifested by frequent 
attacks (one or more attacks weekly), with marked dyspnea on 
exertion between attacks, only temporary relief by 
medication, and more than light manual labor being precluded; 
and a 100 percent rating required pronounced symptoms, with 
very frequent asthmatic attacks, severe dyspnea on slight 
exertion between attacks, and marked loss of weight or other 
evidence of severe impairment of health.  Additionally, the 
old criteria required, in the absence of clinical findings of 
asthma at the time of examination, that a verified history of 
asthmatic attacks be of record.  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6602 (1996).

Under the "new" rating criteria, a 30 percent rating 
requires FEV-1 of 56 to 70 percent of the predicted value; or 
FEV-1/FVC of 56 to 70 percent of the predicted value; or the 
need for daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent of the predicted value; or
FEV-1/FVC of 40 to 55 percent of the predicted value; or at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent of the predicted value; or FEV-
1/FVC less than 40 percent of the predicted value; or more 
than one attack per week, with episodes of respiratory 
failure; or when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  The revised regulations still require, in the 
absence of clinical findings of asthma at the time of 
examination, that a verified history of asthmatic attacks be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2003).

In reviewing the evidence of record under the old and new 
rating criteria, the Board reiterates that the veteran 
reported, during the March 2000 VA examination, that asthma 
attacks occurred on a daily basis, which may suggest severity 
sufficient to grant a higher rating.  However, that history 
is not consistent with the objective results obtained in that 
examination, and further clarification is required.  

Moreover, with regard to the issue of entitlement to an 
increased evaluation for headaches, post-traumatic, with 
dysthymic disorder, the record reflects that the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA; nor does the 
record reflect that the RO issued an evidence development 
letter consistent with the notice requirements of the VCAA.  

The United States Court of Appeals for Veteran Claims (Court) 
has indicated that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, requires the RO to inform a claimant as to which 
evidence VA will provide and which evidence the claimant is 
to provide, and requires remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted an invited 
to submit any additional evidence he may have 
in support of his claims.  

2.  The RO should furnish the veteran a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio and PVA v. Secretary, supra, as it 
applies to each issue.  

3.  The veteran should be scheduled for a VA 
pulmonary examination to determine the current 
level of severity of his service-connected 
bronchial asthma disorder.  

a.  The examiner should perform all 
applicable diagnostic studies and 
specialized examinations, including a 
pulmonary function test, and all clinical 
findings should be reported in detail.

b.  The examiner should also comment on 
whether the veteran has moderate, marked, 
or severe dyspnea on slight exertion 
between asthmatic attacks, marked loss of 
weight, or other evidence of severe 
impairment of health, and comment on the 
frequency of the veteran's asthmatic 
attacks.  In addition, the examiner is ask 
to comment, from the historical record and 
current findings, on whether the veteran 
was prescribed oral or parenteral systemic 
high dose corticosteroids or immuno-
suppressive medications to control his 
asthma; if so prescribed, the examiner 
should report on the required dosage.

c.  The examiner should support his or her 
opinion by discussing medical principles as 
applied to specific medical evidence in the 
veteran's case.  

d.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

4.  Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed. 

5.  Thereafter, the RO should readjudicate the 
appellant's claims.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the December 1996 SOC and November 2001 
SSOCs.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


